

STEVE WELDON
EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (this “Agreement”), dated November 3, 2014
(the “Effective Date”), is made by and between OXIS INTERNATIONAL, INC., a
Delaware corporation, its subsidiaries, successors and assigns (the “Company”),
and STEVE WELDON (“Executive”).
 
RECITAL
 
WHEREAS, the Company wishes to employ Executive, and Executive wishes to accept
such offer, on the terms set forth below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the parties agree as follows:
 
1. Employment
 
The Company will employ Executive and Executive will accept employment by the
Company as the Chief Financial Officer (the “CFO”).  While serving as CFO of the
Company, Executive will have the authority consistent with the terms of this
Agreement and as may be granted from time to time by the Company’s Chief
Executive Officer (“CEO”) and/or the Company’s board of directors (the
“Board”).  Executive shall comply with any conflicts of interest policy and code
of conduct as and when adopted in writing by the Company.
 
2. Attention and Effort
 
Executive will devote his full professional time, attention and effort to the
Company’s business and will use his best efforts to serve the interests of the
Company during the term of this Agreement; provided, however, that Executive may
devote reasonable periods of time to engage in other activities that (i) are
permitted by the CEO, in his or her sole discretion, (ii) do not interfere with
Executive’s performance of his duties to the Company hereunder and (iii) do not
violate Section 8 hereof.  The obligations in this Section 2 shall not prevent
Executive from (x) participating in charitable, civic, educational,
professional, community or industry affairs or, with prior written approval of
the CEO, serving on the board of directors or advisory boards of other companies
and (y) managing Executive’s and Executive’s family’s personal investments, in
the case of each of clauses (x) and (y), so long as such activities do not
materially interfere with the performance of Executive’s duties hereunder or
create a potential business conflict or the appearance thereof.  The prior
written approval of the CEO has been provided with respect to those boards of
directors that Executive currently serves on as of the Effective Date that are
disclosed to Company in writing, pursuant to the provisions of Section 16
herein.
 
3. Term
 
Unless otherwise terminated pursuant to Section 6 of this Agreement, Executive’s
initial term of employment under this Agreement shall continue from the
Effective Date and shall expire twenty-four (24) months following the Effective
Date (the “Initial Expiration Date”); provided that such initial term shall
automatically renew for consecutive one year periods commencing on the Initial
Expiration Date, unless terminated by the Company or Executive upon one hundred
twenty (120) days notice prior to the expiration of the then-current term or
otherwise in accordance with the terms of this Agreement (such term and all
renewals thereof being the “Term”).
 
 
- 1 -

--------------------------------------------------------------------------------

 
4. Compensation
 
During the Term (or until Executive’s employment is otherwise terminated in
accordance with Section 6), the Company agrees to pay or cause to be paid to
Executive, and Executive agrees to accept in exchange for the services rendered
hereunder by him, the following compensation:
 
4.1 Base Salary
 
The Company agrees and acknowledges that Executive is entitled to compensation
that includes not less than $108,000.00 as an initial base salary before
applicable payroll deductions (“Annual Base Salary”).  Such Annual Base Salary
shall be subject to adjustment by the Board, but in no case shall it be adjusted
lower.  The Annual Base Salary shall be paid in installments consistent with the
Company’s normal payroll schedule, subject to applicable withholding and other
taxes.


4.2 Performance Bonus
 
Executive will be eligible to participate in an annual bonus program (the “Bonus
Plan”), as established and approved by the CEO and the Board for the Company’s
senior executives based upon the achievement of annual performance goals
(“Annual Performance Goals”) set by Executive and the CEO and/or the
Board.  Executive’s annual performance bonus, if any, shall be paid within
thirty (30) days following completion of the Company’s audited financial
statements for the applicable fiscal year.
 
4.3 Stock Grants
 
(a) General Grant.  Executive (or an entity controlled by Executive) shall be
granted 10,000,000 shares of common stock in the Company (the “Stock Grant”),
valued at the trading price as of the Effective Date, as consideration for
entering into this Agreement and remaining an executive for the entire
Term.  Such stock shall vest and be delivered to Executive on the following
schedule, at his direction, but no earlier than the initial one-third (1/3)
vesting and deliverable within thirty (30) days following the Effective Date;
the second one-third (1/3) vesting and deliverable within thirty (30) days
following the one-year anniversary of the Effective Date, and the final
one-third (1/3) vesting and deliverable within thirty (30) days following the
two-year anniversary of the Effective Date.
 
(b)           Termination of Employment or Change of Control.  Subject to
Section 7, if Executive ceases to be employed by the Company, the shares
discussed in Section 4.3 (a) shall be forfeited without payment upon the
termination date to the extent that such shares rights, after taking into
account any accelerated vesting occurring in connection with the termination of
employment, have not become vested as of such termination date.   Any shares
that are forfeited in accordance with this subsection (c) shall be forfeited
without payment and Executive shall have no further rights with respect to such
forfeited Shares.  Upon the occurrence of a “Change of Control” (as such term is
defined herein) the then-unvested portion of the shares described in Section 4.3
(a) shall become fully vested as long as Executive remains an executive of the
Company on the date of such event.
 
(c)           Change of Control.  For purposes of this Agreement, Change of
Control shall mean:
 
(i)           The acquisition (other than by or from the Company), at any time
after the Effective Date, by any person, entity or “group”, within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of either the then
outstanding voting securities entitled to vote generally in the election of
directors; or
 
(ii)           Approval by the stockholders of the Company of (A) a
reorganization, merger or consolidation with respect to which persons who were
the shareholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities, (B) a liquidation or dissolution of the Company, or (C) the sale of
all or substantially all of the assets of the Company, unless the approved
reorganization, merger, consolidation, liquidation, dissolution or sale is
subsequently abandoned.
 
 
- 2 -

--------------------------------------------------------------------------------

 
5. Benefits
 
5.1 General
 
During the Term, Executive will be entitled to participate, subject to and in
accordance with applicable law and eligibility requirements, in retirement
plans, welfare plans and fringe benefit programs as shall be provided from time
to time by, and on the same basis as other senior executives of, the
Company.  The Company agrees that Executive’s health benefits (including any
medical, vision or dental benefits) under the Company’s health plans and
programs shall continue in uninterrupted coverage from Executive’s previous
employment with the Company before the Effective Date.
 
5.2 Paid Time Off
 
Executive shall be entitled to no fewer than twenty (20) days of paid time off
per year, in addition to holidays recognized and observed by Company as paid
holidays for regular employees, and Executive may carry over ten (10) days of
unused paid time off into the following year.  Such paid time off shall accrue
in accordance with Company’s time off accrual policy as may be modified from
time to time at the Company’s sole discretion.  In calculation of Executive’s
paid time off, the Company shall base such calculation upon the assumption that
Executive’s employment commenced on October 13, 2014.
 
5.3 Expenses
 
The Company shall pay or reimburse Executive for all ordinary and reasonable
out-of-pocket expenses actually incurred or, in the case of reimbursement,
actually paid by Executive during the Term of this Agreement in the performance
of Executive’s services under this Agreement, in accordance with the
reimbursement policy implemented by the Company for its executive officers and
employees, as applicable; provided that Executive shall submit such expenses in
accordance with the policies applicable to senior executives of the Company,
generally.
 
6. Termination
 
Employment of Executive pursuant to this Agreement may be terminated as follows,
but in any case, the provisions of Section 8 hereof shall survive the
termination of this Agreement and the termination of Executive’s employment
hereunder.
 
6.1 By the Company
 
The Company may terminate the employment of Executive with or without Cause (as
defined in Section 7.6) at any time during the Term upon giving Notice of
Termination (as defined below).
 
6.2 By Executive
 
Executive may terminate his employment at any time, for any reason, upon giving
Notice of Termination.
 
 
- 3 -

--------------------------------------------------------------------------------

 
6.3 Notice
 
The term “Notice of Termination” shall mean at least thirty (30) days’ written
notice of termination of Executive’s employment with the Company, during which
period Executive’s employment and performance of services will continue;
provided, however, that the Company may, upon notice to Executive and without
reducing Executive’s compensation during such period, excuse Executive from any
or all of his duties during such period.  The effective date of the termination
of Executive’s employment hereunder shall be the date on which such 30-day
period expires.
 
7. Termination Payments
 
In the event of termination of the employment of Executive, all compensation and
benefits set forth in this Agreement shall terminate except as specifically
provided in this Section 7.
 
7.1 Termination by the Company
 
(a) If the Company terminates Executive’s employment without Cause prior to the
expiration of the Term, Executive shall not be entitled to any payments or
benefits hereunder except for (i) Executive’s accrued and unpaid Annual Base
Salary and accrued and unpaid vacation through the date of employment
termination (payable the earlier of any required time period under applicable
state law or within ten (10) days following termination, reimbursement under
this Agreement for expenses incurred prior to the date of such termination
(payable in accordance with applicable Company policy), and all accrued and
vested benefits in accordance with applicable Company Executive benefit plans in
which Executive participates immediately prior to such termination (payable in
accordance with the terms of such plans) (all amounts under this clause (i) are
the “Accrued Obligations”), (ii) Executive’s accrued and unpaid bonus, if any,
pursuant to the Bonus Plan for the fiscal year ended prior to the date of
termination, solely to the extent that the Annual Performance Goals for such
year have been achieved (“Prior Year Bonus”) and (iii) the payment of the
Severance Package provided in Section 7.5 below.
 
(b) If the Company terminates Executive’s employment for Cause at any time,
Executive shall have no right to receive any compensation or benefit hereunder
on and after the effective date of the termination of employment, except that
Executive shall be entitled to receive the Accrued Obligations and any other
earned and vested compensation to which he is entitled under applicable
law.  This Agreement shall otherwise terminate and there shall be no further
rights with respect to Executive hereunder except for the surviving provisions
of this Agreement as provided in Section 12.  
 
7.2 Termination by Executive
 
(a) If Executive terminates his employment for Good Reason (as defined in
Section 7.7) prior to the end of the term of this Agreement, Executive shall not
be entitled to any payments or benefits hereunder except for (i) the Accrued
Obligations, (ii) the Prior Year Bonus, if any, and (iii) the payment of the
Severance Package provided in Section 7.5 below.  
 
(b) If Executive terminates Executive’s employment without Good Reason prior to
the end of the term of this Agreement, Executive shall not be entitled to any
payments or benefits hereunder except for (i) the Accrued Obligations and (ii)
the Prior Year Bonus, if any.  This Agreement shall otherwise terminate upon
such termination of employment and Executive shall have no further rights or
obligations hereunder except for the surviving provisions of this Agreement as
described in Section 12.  
 
7.3 Termination upon Executive’s Death or Disability
 
(a) If Executive dies during the term of this Agreement, the obligations of the
Company to or with respect to Executive shall terminate in their entirety except
as otherwise provided in this Section 7.3.
 
 
- 4 -

--------------------------------------------------------------------------------

 
(b) If Executive becomes eligible for disability benefits under the Company’s
long-term disability plans and arrangements (or, if none apply, would have been
so eligible under the most recent plan or arrangement) (“Disability”), the
Company shall have the right, to the extent permitted by law, to terminate the
employment of Executive upon at least thirty (30) days’ written notice to
Executive, provided that the Company shall not have the right to terminate
Executive’s employment if, in the opinion of a qualified physician reasonably
acceptable to both parties, it is reasonably certain that Executive will be able
to resume his duties on a regular full-time basis within ninety (90) days of the
date that the notice of such termination is delivered.  
 
(c) Upon Executive’s death or the termination of Executive’s employment by
virtue of Disability, all of the following shall apply:
 
(i) Executive, or Executive’s estate or beneficiaries in the case of the death
of Executive, shall have no right to receive any compensation or benefit
hereunder on and after the effective date of the termination of employment,
except that Executive, or Executive’s estate or beneficiaries in the case of the
death of Executive, shall be entitled to receive (A) the Accrued Obligations,
(B) the Prior Year Bonus, if any, and (C) any death or disability benefit
payable to Executive in accordance with applicable Company plans or agreements
covering Executive; or an amount equal to six (6) month’s Annual Base Salary,
whichever is greater, and this Agreement shall otherwise terminate and there
shall be no further rights with respect to Executive hereunder except for the
surviving provisions of this Agreement as provided in Section 12.  The payments
to be made in this Section 7.3 shall be in addition to, rather than in lieu of,
the entitlement of Executive or his estate to any other insurance or benefit
proceeds as a result of his death or disability.
 
7.4 Expiration of Term
 
If Executive’s employment terminates as a result of the expiration of the term
of this Agreement, Executive shall not be entitled to any payments or benefits
hereunder except for (a) the Accrued Obligations and (b) the Prior Year bonus,
if any.
 
7.5 Severance Payments
 
For purposes of this Agreement, the “Severance Package” shall consist of the
rights set forth in this Section 7.5.  Other than as set forth in this Section
7.5, Executive shall have no right to receive any compensation or benefit
hereunder on and after the effective date of the termination of employment,
except that Executive shall be entitled to receive:
 
(a) The amounts set forth in Section 7.1 (a) or Section 7.2 (a), as the case may
be, to the extent applicable (without duplication);
 
(b) For a period of  four (4) months after Executive’s employment with the
Company is terminated, the continuation of the payment of Executive’s Annual
Base Salary (as in effect on the effective date of such termination, without
regard for any reduction constituting Good Reason) paid in substantially equal
installments and at the same intervals as other senior executives of Company are
paid;
 
(c) A bonus for the period beginning on the first day of the fiscal year in
which Executive’s employment is terminated and ending on the date of such
termination (the “Termination Bonus”), with such pro-rata amount determined by
multiplying (i) the fraction equal to the portion of such fiscal year ending on
the date of such termination by (ii) the bonus paid (or to be paid, if as a
Prior Year Bonus) to Executive for the fiscal year immediately preceding the
year in which termination of employment occurs;
 
 
- 5 -

--------------------------------------------------------------------------------

 
(d) For a period of four (4) months after Executive’s employment with the
Company is terminated, such continuing health benefits (including any medical,
vision or dental benefits), under the Company’s health plans and programs
applicable to senior executives of the Company generally as Executive would have
received under this Agreement (and at such costs to Executive as would have
applied) in the absence of such termination (but not taking into account any
post-termination increases in Annual Base Salary that may otherwise have
occurred without regard to such termination and that may have favorably affected
such benefits), it being expressly understood and agreed that nothing in this
subsection (d) shall restrict the ability of the Company to amend or terminate
such plans and programs from time to time in its sole discretion; provided,
however, that the Company shall in no event be required to provide such coverage
after such time as Executive becomes entitled to receive comparable or more
favorable health benefits from another employer or recipient of Executive’s
services (and provided, further, that such entitlement shall be determined
without regard to any individual waivers or other arrangements);
 
(e) The  accelerated vesting of Executive’s shares described in Section 4.3 (a)
for the period of time from the Effective Date and continuing for four (4)
months following the date of termination; and
 
(f) Except as provided herein, this Agreement shall otherwise terminate upon
such termination of employment and Executive shall have no further rights
hereunder except for surviving provisions of this Agreement as provided in
Section 12.
 
7.6 Cause
 
Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” shall include, but not be limited to, the occurrence of
one or more of the following events:
 
(a) Failure or refusal to substantially perform the lawful duties of Executive
described in Section 1 hereof or any reasonable directions of the CEO and/or the
Board, which directions are consistent with the duties herein set forth to be
performed by Executive after the CEO and/or Board has made a written demand for
performance that specifically identifies the manner in which he or she believes
that Executive has not substantially performed his duties and Executive, after
receipt of such notice and after fifteen (15) days, fails to correct the
deficiency indicated in the notice;
 
(b) Conviction of a crime that is materially injurious to the Company or any of
its affiliates or Executives or conviction of any felony, unless such felony
would not be a crime under the laws of the state relating to Cannabis;
 
(c) Gross misconduct by Executive (including, without limitation, substance
abuse, violation of the policy regarding sexual harassment, or violation of the
Company’s code of conduct) that materially injures, monetarily or otherwise, the
reputation or business of the Company;
 
(d) Failure by Executive of a background check required under state law in any
state where application is made for Company to obtain a license relative to
cannabis; or
 
(e) Any other material violation of any provision of this Agreement, to the
extent that it is not cured within fifteen (15) days after receipt by Executive
of notice thereof.
 


 
- 6 -

--------------------------------------------------------------------------------

 
 
7.7 Good Reason
 
Wherever reference is made in this Agreement to termination being with or
without Good Reason, “Good Reason” shall mean, without Executive’s prior written
consent, the occurrence of any of the following events:
 
(a) Any material reduction in Executive’s position or duties as CFO, to the
extent such material reduction is not cured within fifteen (15) days after
receipt by the Company of notice thereof;
 
(b) Any reduction in Executive’s Annual Base Salary or bonus opportunity
percentages, to the extent such reduction is not cured within fifteen (15) days
after receipt by the Company of notice thereof;
 
(c) The failure of the Company to obtain a satisfactory agreement from any
successor to all or substantially all of the assets or business of the Company
to assume and agree to perform this Agreement within fifteen (15) days after a
merger, consolidation, sale or similar transaction; or
 
(d) Any material violation of any material provision of this Agreement, to the
extent that it is not cured within fifteen (15) days after receipt by the
Company of notice thereof.
 
7.8 Forfeiture or Sale of Non-Vested Stock and Purchase Rights
 
Subject to the provisions of this Section 7, upon the expiration of the Term of
this Agreement, or the termination of Executive’s employment with the Company
for any reason by the Company, including the Executive’s death or disability,
the Executive shall forfeit all unvested shares or rights described in  Section
4.3 (a) and/or (b).
 
7.9 General Release of Claims
 
Notwithstanding anything to the contrary contained herein, Executive’s receipt
of any payments or benefits under this Section 7 (other than the Accrued
Obligations) shall be subject to the execution by Executive of a general release
of claims substantially in the form set forth on Exhibit A attached hereto and
the non-revocation of such release by Executive pursuant to any revocation
rights afforded by applicable law.
 
8. Protection of Trade Secrets and Confidential Information
 
8.1 Definition of Confidential Information
 
(a) “Confidential Information” means all nonpublic information  (whether in
paper or electronic form, or contained in Executive’s memory, or otherwise
stored or recorded) relating to or arising from Company’s business, including,
without limitation, trade secrets and/or proprietary information used, developed
or acquired by Company in connection with its business.  Without limiting the
generality of the foregoing, “Confidential Information” shall specifically
include: (i) all information concerning the manner and details of Company’s
operation, organization and management, joint ventures and strategic alliances;
(ii) all development or design information relating to products of the Company
or relating to products under development or planned by the Company or on its
behalf, including, but not limited to, the information contained in formulae,
recipes, schematics and drawings, parts designed by the Company or on its
behalf, descriptions of product problems or limitations, technical and
scientific information, information relating to key research and development
areas, consulting source’s documents, appraisals, reports, notes and
correspondence, descriptions of product development efforts, whether successful
or not, flow charts, and source code listings; (iii) all manufacturing
information of existing products and products or projects under development or
planned by the Company or on its behalf including, but not limited to, materials
sources, vendors, subcontractors, costs, and manufacturing and purchasing
sources; (iv) all business, marketing and financial information of the Company
including but not limited to research and development strategies, employee
responsibilities other than generic titles, development schedules, business
forecasts, client and customer lists, past, present and future financial
information about the Company or its joint ventures, strategic alliances,
consultant and subcontractor identities and capabilities, materials and
component supplies, and Company opportunity lists or items; (v) all other
information which is or may be subject to trade secret, copyright, mask, or
other proprietary protection whether or not registration has been sought for
such; (vi) all information relative to patents either issued, pending, or
contemplated by the Company; (vii) documents and nonpublic policies, procedures
and other printed, written or electronic material generated or used in
connection with Company’s business; (viii) the identities of Company’s customers
and the specific individual customer representatives with whom Company works;
(ix) the details of Company’s relationship with such customers and customer
representatives; (x) the identities of distributors, contractors, subcontractors
and vendors utilized in Company’s business; (xi) the details of Company’s
relationships with such distributors, contractors, subcontractors and vendors;
(xii) the nature of fees and charges made to Company’s customers; (xiii)
nonpublic forms, contracts and other documents used in Company’s business; (xiv)
all information concerning Company’s employees, agents, contractors and
subcontractors including without limitation such persons’ or entities’
compensation, benefits, skills, abilities, experience, knowledge and
shortcomings, if any; (xv) the nature and content of computer software used in
Company’s business, whether proprietary to Company or used by Company under
license from a third party; (xvi) any proposed or existing land acquisitions,
building and development projects, cost sheets, plans, or construction methods;
and (xvii) all other information concerning Company’s concepts, prospects,
customers, employees, agents, contractors, subcontractors, earnings, products,
services, equipment, systems, and/or prospective and executed contracts and
other business arrangements.  “Confidential Information” does not include
information that is in the public domain through no wrongful act on the part of
Executive.
 
 
- 7 -

--------------------------------------------------------------------------------

 
(b) Executive’s Use of Confidential Information.  Except in connection with and
in furtherance of Executive’s work on Company’s behalf, Executive shall not,
without Company’s prior written consent, at any time, directly or indirectly:
(i) use any Confidential Information for any purpose; (ii) disclose or otherwise
communicate any Confidential Information to any person or entity; or (iii)
accept or participate in any employment, consulting engagement or other business
opportunity that inevitably will result in the disclosure or use of any
Confidential Information.
 
(c) Acknowledgement.  Executive acknowledges that during his engagement with
Company, Executive will have access to Confidential Information, all of which
shall be made accessible to Executive only in strict confidence; that
unauthorized disclosure of Confidential Information will damage Company’s
business; that Confidential Information would be susceptible to immediate
competitive application by a competitor of Company’s; that Company’s business is
substantially dependent on access to and the continuing secrecy of Confidential
Information; that Confidential Information is novel, unique to Company and known
only to Executive, Company and certain key employees and contractors of Company;
that Company shall at all times retain ownership and control of all Confidential
Information; and that the restrictions contained in this Agreement are
reasonable and necessary for the protection of Company’s legitimate business
interests.  
 
(d) Records Containing Confidential Information.  “Confidential Records” means
all documents and other records, whether in paper, electronic or other form,
that contain or reflect any Confidential Information.  All Confidential Records
prepared by or provided to Executive are and shall remain Company’s
property.  Except with Company’s prior written consent, Executive shall not, at
any time, directly or indirectly: (i) copy or use any Confidential Record for
any purpose not relating directly to Executive’s work on Company’s behalf; or
(ii) show, give, sell, disclose or otherwise communicate any Confidential Record
or the contents of any Confidential Record to any person or entity other than
Company or a person or entity authorized by Company to have access to the
Confidential Record in question.  Upon the termination of Executive’s engagement
with Company, or upon Company’s request, Executive shall immediately deliver to
Company or its designee (and shall not keep in Executive’s possession or deliver
to any other person or entity) all Confidential Records and all other Company
property in Executive’s possession or control.  Executive understands and agrees
that compliance with this subsection  (d) may require that data be removed from
Executive’s personal computer equipment.  Consequently, upon reasonable prior
notice, Executive agrees to permit the qualified personnel of Company and/or its
contractors access to such computer equipment for that purpose.  This Agreement
shall not prohibit Executive from complying with any subpoena or court order,
provided that Executive shall at the earliest practicable date provide a copy of
the subpoena or court order to Company’s CEO or other designee, it being the
parties’ intention to give Company a fair opportunity to take appropriate steps
to prevent the unnecessary and/or improper use or disclosure of Confidential
Information and Confidential Records, as determined by Company in its sole
discretion.
 
 
- 8 -

--------------------------------------------------------------------------------

 
(e) Third Parties’ Confidential Information.  Executive acknowledges that
Company has received and in the future will receive from third parties
confidential or proprietary information, and that Company must maintain the
confidentiality of such information and use it only for authorized
purposes.  Executive shall not use or disclose any such information except as
authorized by Company or the third party to whom the information belongs.
 
(f) Executive’s Former Employers’ Confidential Information.  Executive
acknowledges and agrees that Executive is not a party to any agreement that
limits Executive’s right or ability to perform services for Company, except as
disclosed in a writing delivered to Company contemporaneous with the execution
and delivery of this Agreement and that Executive otherwise is free to assume
the duties with Company contemplated by this Agreement.  Executive shall not,
during Executive’s engagement with Company, improperly use or disclose to
Company or any Company employee, agent or contractor any proprietary information
or trade secret belonging to any former customer or employer of Executive or any
other person or entity to which Executive owes a duty of nondisclosure.
 
9. Assignment of Inventions
 
9.1 Executive hereby agrees to assign to Company all interest in all ideas,
work, work product, and inventions, whether patentable or not, made or conceived
by Executive, solely or jointly with others during the term of this Agreement
with Company, except for any idea or invention for which no equipment, supplies,
facility, Confidential Information, or trade secret information of the Company
was used and which was developed entirely on Executive’s own time, and
 
(a) which does not relate either to the business of Company or Company’s
clients, or to Company’s or Company’s client’s actual or demonstrably
anticipated research or development, or
 
(b) which does not result from any work performed by Executive for Company.
 
 
All ideas and inventions assigned under this Agreement are hereinafter referred
to as “Assigned Inventions”.
 
9.2 Executive hereby agrees to disclose all Assigned Inventions in writing to
Company, to assist Company in preparing patent applications for Assigned
Inventions, and to execute said applications and all documents required to
obtain patents for those inventions and to vest title thereto to Company, all at
Company’s expense, but for no consideration to Executive in addition to
Executive’s compensation as set forth in this Agreement.  If Company requires
Executive’s assistance under this Section after this Agreement has terminated,
Executive will be compensated for Executive’s time actually spent in providing
that assistance at an hourly rate equivalent to that which was paid under terms
of this Agreement.
 
9.3 Executive acknowledges that all original works of authorship which are made
by Executive (solely or jointly with others), within the scope of Executive’s
work for Company and which are protectable by copyright, are “works made for
hire”, as that term is defined in the U. S. Copyright Act (17 USCA, Section
101).
 
9.4 Executive agrees that upon request or upon termination of this Agreement, it
will deliver to Company any and all data, drawings, notes, documents, and
materials received from Company or originating from the Executive’s services.
 
9.5 Company shall have the sole right to determine the treatment of information
received from Executive, including the right to keep the same a trade secret, to
use and disclose the same without prior patent application, to file and
prosecute United States and foreign applications thereon, to file copyright
registrations in its own name, or to follow any other procedure which Company
may deem appropriate.
 
10. Non Solicitation
 
- 9 -

--------------------------------------------------------------------------------

 
 
  During Executive’s work for Company and for a period of twelve (12) months
after termination of that work, Executive shall not, without Company’s prior
written consent, directly or indirectly:
 
10.1 cause or attempt to cause any employee, agent or contractor of Company or
any Company affiliate to terminate his or her employment, agency or contractor
relationship with Company or any affiliate; or interfere or attempt to interfere
with the relationship between Company and any employee, agent or contractor; or
hire or attempt to hire any employee, agent or contractor of Company, or
affiliate; or conduct business of any kind with any Company employee, agent or
contractor; or
 
10.2 solicit business from or conduct business with any customer or client
served by Company at any point during Executive’s work for Company; or solicit
business from or conduct any business with any person or entity that was, during
Executive’s work for Company, solicited or identified as a business prospect by
Executive or any other Company employee, agent or contractor; or interfere or
attempt to interfere with any transaction, agreement, prospective agreement,
business opportunity or business relationship in which Company or any affiliate
was involved at any point during Executive’s work for Company.
 
11. Covenant of Non-Disparagement
 
 Executive shall not make any oral or written statement (including via any
Internet blog, social network or other media outlet) that disparages or reflects
negatively upon the Company or its clients, including, without limitation,
statements concerning work performance, business practices or personnel
decisions, unless required by applicable law.  Executive covenants never to
harass or behave unprofessionally toward any past, present or future Company
customer, employee, officer, manager or director.
 
12. Survival
 
  Executive’s obligations under Sections 8, 9, 10 and 11 of this Agreement shall
survive the termination of this Agreement and shall thereafter be enforceable
whether or not such termination is claimed or found to be wrongful or to
constitute or result in a breach of any contract or of any other duty owed or
claimed to be owed to Executive by Company or any Company employee, agent or
contractor.
 
13. Remedies
 
  Executive acknowledges that if Executive breaches any obligation under
Sections 8, 9, 10 and/or 11 of this Agreement, Company or its client will suffer
immediate and irreparable harm and damage for which money alone cannot fully
compensate Company or its client.  Executive therefore agrees that upon such
breach or threatened breach of any such obligation, Company or its client shall
be entitled to a temporary restraining order, preliminary injunction, permanent
injunction or other injunctive relief, without posting any bond or other
security, compelling Executive to comply with any or all such provisions.  This
Section shall not be construed as an election of any remedy, or as a waiver of
any right available to Company or its client under this Agreement or the law,
including the right to seek damages from Executive for a breach of any provision
of this Agreement, nor shall this Section be construed to limit the rights or
remedies available under applicable law for any violation of any provision of
this Agreement.
 


 
- 10 -

--------------------------------------------------------------------------------

 
 
14. Disputes
 
14.1 With respect to all disputes and other matters arising under or in
connection with this Agreement, Executive consents to the jurisdiction and venue
of all state and federal courts located in the City and County of Dallas, Texas,
and Executive irrevocably consents to the jurisdiction of such courts for
purposes of all such actions (after the parties have satisfied the mediation and
arbitration requirements described in Section 14.2 herein).
 
14.2 In the event of any controversy or claim arising out of or relating to this
Agreement, or a breach thereof, the parties hereto shall first attempt to settle
the dispute by mediation.  If settlement is not reached within sixty (60) days
after service of a written demand for mediation, any unresolved controversy or
claim shall be settled by binding arbitration.  The number of arbitrators shall
be three.  The place of arbitration shall be in Dallas, Texas.  Colorado law
shall apply.  Judgment on the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.
 
14.3 In any action relating to or arising from this Agreement, the substantially
prevailing party shall be entitled to recover from the other party or parties
all costs and expenses, including reasonable attorneys’ fees, incurred by the
substantially prevailing party or parties in connection with such arbitration,
mediation or other legal proceeding.
 
15. Representations and Warranties of Executive and Company
 
  In order to induce the Company to enter into this Agreement, Executive
represents and warrants to the Company that neither the execution nor the
performance of this Agreement by Executive will violate or conflict in any way
with any other agreement by which Executive may be bound, or with any other
duties imposed upon Executive by statutory or common law.
 
16. Form of Notice
 
  All notices given hereunder shall be given in writing, shall specifically
refer to this Agreement and shall be personally delivered or sent by telecopy,
confirmed e-mail or other electronic facsimile transmission or by registered or
certified mail, return receipt requested, or overnight courier that may be
tracked at the address set forth below or at such other address as may hereafter
be designated by notice given in compliance with the terms hereof:
 
If to Executive:
 
Mr. Steve
Weldon                                                                                                           
 
If to the Company:
 
OXIS INTERNATIONAL, INC.






Attention:  Mr. Ken Eaton
 
With a copy to:
 
SPAULDING GOMM, PCAttn. Seth S. Gomm, Esq.1909 W. State Road, Suite 200Pleasant
Grove, UT 84602
 
If notice is mailed, such notice shall be effective three (3) business days
after mailing, or if notice is personally delivered or sent by telecopy,
confirmed e-mail or other electronic facsimile transmission, it shall be
effective upon receipt.
 
 
- 11 -

--------------------------------------------------------------------------------

 
17. Assignment
 
  This Agreement is personal to Executive and shall not be assignable by
Executive.  Company may assign its rights hereunder to (a) any company resulting
from any merger, consolidation or other reorganization to which the Company is a
party or (b) any corporation, partnership, association, company or other person
to which the Company may transfer all or substantially all of the assets and
business of the Company existing at such time.  All of the terms and provisions
of this Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.
 
18. Waivers
 
  No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver
thereof.  The express waiver by a party hereto of any right, title, interest or
remedy in a particular instance or circumstance shall not constitute a waiver
thereof in any other instance or circumstance.  All rights and remedies shall be
cumulative and not exclusive of any other rights or remedies.
 
19. Amendments in Writing
 
  No amendment, modification, waiver, termination or discharge of any provision
of this Agreement, nor consent to any departure therefrom by either party
hereto, shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given.  No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by Company and Executive.
 
20. Applicable Law
 
  This Agreement shall, in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Colorado, without regard to any rules
governing conflicts of laws.
 
21. Severability
 
 If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction shall have the power to reform such provision to
the extent necessary for such provision to be enforceable under applicable law.
 
 
- 12 -

--------------------------------------------------------------------------------

 
22. Headings
 
  All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
23. Counterparts
 
  This Agreement, and any amendment or modification entered into pursuant to
Section 19 hereof, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.  Signing and delivery of this Agreement may be evidenced by
facsimile transmission.
 
24. Illegal Activities and Cannabis Disclosure
 
  Executive shall not engage in any unlawful activities while employed by
Company and shall comply with all applicable laws, rules, regulations,
decisions, and ordinances governing the operation of Company.  Failure to do so
may result in damages to Company, for which Executive may be
liable.  Notwithstanding the foregoing, Executive understands and acknowledges
that Company may be involved in business activities related to cannabis which,
at present, is unlawful under federal law.  Executive nonetheless agrees to
perform all activities which are legal under state law and regulation (but may
not be lawful under federal law) as directed by Company.  Executive acknowledges
and accepts all risk that federal, state, or local law or enforcement directives
may change during the time of his employment, and hereby waives any claims
(whether legal or equitable) against Company for making any assignment or
directive to engage in acts that are later deemed to be unlawful under federal
law, but which are lawful under state law relative to cannabis, to the extent of
the substance of this disclosure and Company agrees to defend and pay all legal
fees and costs of any defense incurred by Executive, for performing his services
under Company’s direction that is lawful under state law, related to cannabis.
 
25. Withholding
 
  Company shall be entitled to withhold from any payments or deemed payments any
amount of withholding required by law.  No other taxes, fees, impositions,
duties or other charges or offsets of any kind shall be deducted or withheld
from amounts payable hereunder, unless otherwise required by law.
 
26. No Duty to Mitigate
 
  Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor will any payments hereunder be subject to offset for any reason
not expressly provided herein.
 
27. Entire Agreement
 
  This Agreement on and as of the date hereof constitutes the entire agreement
between Company and Executive with respect to the subject matter hereof and all
prior or contemporaneous oral or written communications, understandings or
agreements between Company and Executive with respect to such subject matter are
hereby superseded and nullified in their entireties.  In the event of any
inconsistency between this Agreement and any other plan, program or agreement in
which Executive is a participant or a party, the terms of this Agreement shall
control, unless such other plan, program or agreement states otherwise by
specific reference to this Section 27.
 


 
- 13 -

--------------------------------------------------------------------------------

 
 
28. Notice of Subsequent Employment or Service
 
 During the period beginning at Executive’s termination and ending [twelve (12)]
months after the termination, Executive shall notify the Company of his
acceptance of employment with, or agreement to provide substantial services to,
any entity unrelated to the Company.  Such notice shall be provided promptly,
but in any event within seven (7) days after each event giving rise to such
notice.
 


 
[Signature page follows]
 

 
- 14 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.
 
EMPLOYEE
 




By: /s/ Steve Weldon
Name: Steve Weldon






OXIS INTERNATIONAL, INC.






By: /s/ Ken Eaton
Name: Ken Eaton
Its:  CEO






 



[Signature Page to Executive Employment Agreement]
 
- 15 -

--------------------------------------------------------------------------------

 

Exhibit A
 
FORM OF RELEASE AGREEMENT
 
1. Release.  Steve Weldon (“Executive”), on his own behalf, on behalf of any
entities he controls and on behalf of his descendants, dependents, heirs,
executors, administrators, assigns and successors, and each of them, hereby
acknowledges full and complete satisfaction of and releases and discharges and
covenants not to sue OXIS INTERNATIONAL, INC., a Delaware corporation (the
“Company”), its divisions, subsidiaries, parents, or affiliated entities, past
and present, and each of them, as well as its and their assignees and successors
(individually and collectively, “Company Releasees”), from and with respect to
any and all claims, agreements, obligations, demands and causes of action, known
or unknown, suspected or unsuspected, arising out of or in any way connected
with Executive’s employment, the termination thereof, or any other relationship
with or interest in the Company, including without limiting the generality of
the foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected, resulting from or arising out of any act or omission by or on the
part of Company Releasees committed or omitted prior to the date of this
Agreement, including, without limiting the generality of the foregoing, any
claim under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act, or any other federal, state
or local law, regulation or ordinance; provided, however, that the foregoing
release does not apply to (1) Executive’s right to enforce any obligation of the
Company to Executive pursuant to Section 7 of the Employment Agreement dated as
of [October __, 2014] by and between the Company and Executive.
 


 
2. Unknown Future Claims.  Executive acknowledges that he later may discover
claims, demands, causes of action or facts in addition to or different from
those which Executive now knows or believes to exist with respect to the subject
matter of this Agreement and which, if known or suspected at the time of
executing this Agreement, may have materially affected its terms.  Nevertheless,
Executive hereby waives, as to the Claims, any claims, demands, and causes of
action that might arise as a result of such different or additional claims,
demands, causes of action or facts.
 


3. Additional Release by Executive.  In addition to the release set forth in
Section 1 above, Executive, on his own behalf and behalf of his descendants,
dependents, heirs, executors, administrators, assigns and successors, and each
of them, hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue any director, officer, shareholder, partner,
representative, attorney, agent or executive, past or present, of any Company
Releasee (individually and collectively, “Individual Releasees”), from and with
respect to any and all claims, agreements, obligations, demands and causes of
action (collectively, “Known Claims”), arising out of or in any way connected
with Executive’s employment or any other relationship with or interest in the
Company.  Executive represents and agrees that he has no knowledge of any facts
or circumstances that may reasonably constitute or lead to any such Known Claim.
 


4. ADEA Waiver.  Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this
Agreement.  Executive further expressly acknowledges and agrees that, in return
for this Agreement, he will receive consideration beyond that which he was
already entitled to receive before entering into this Agreement;
 
(a)  
He is hereby advised in writing by this Agreement to consult with an attorney
before signing this Agreement;

 
(b)  
He was given a copy of this Agreement on [__________, 20__] and informed that he
had [twenty-one (21)] days within which to consider the Agreement; and

 
 
- 16 -

--------------------------------------------------------------------------------

 
(c)  
He was informed that he has [seven (7)] days following the date of execution of
the Agreement in which to revoke the Agreement.

 
5. No Transferred Claims.  Each party hereto represents and warrants to the
other that he or it, as applicable, has not heretofore assigned or transferred
to any person not a party to this Agreement any released matter or any part or
portion thereof.
 
The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it.  The undersigned declare under penalty of perjury under the
laws of the State of Colorado that the foregoing is true and correct.
 


EXECUTED this ________ day of ________ 20__, at ______________________ County,
State of .
 


 




Steve Weldon




With a copy to:




OXIS INTERNATIONAL, INC.






And


SPAULDING GOMM, PC
Attn. Seth S. Gomm, Esq.
1909 W. State Road, Suite 200
Pleasant Grove, UT 84602

 
- 17 -

--------------------------------------------------------------------------------

 
